Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J.), dated December 6, 2006, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court’s determination to designate the defendant a level three sex offender based upon a “presumptive override” factor, namely, that the defendant had “a prior felony conviction for a sex crime,” is supported by clear and convincing evidence and, thus, should not be disturbed (see People v *917Juarbe, 36 AD3d 602 [2007]; People v Clinkscales, 18 AD3d 726 [2005]).
The defendant’s claim of ineffective assistance of counsel is without merit (see People v Lamberty, 45 AD3d 486 [2007]; People v Douglas, 18 AD3d 967, 968 [2005]; cf. People v Stultz, 2 NY3d 277, 287 [2004]). Fisher, J.E, Balkin, McCarthy and Chambers, JJ., concur.